DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “an acquisition system”  in claim 21.
Claim 1 recites “an acquisition system in communication with the ultrasound transducer to receive Doppler ultrasound signals from the ultrasound transducer” which includes the generic placeholder “an acquisition system” coupled to functional language “to receive Doppler ultrasound signals from the ultrasound transducer” without reciting sufficient structure to achieve the function.
For the purpose of this Examination, the broadest reasonable interpretation of the claim limitation is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act. In particular, according to ¶ [0058] of the instant application “[T]he transmitter 412, receiver 414, and switches 416 can be collectively referred to as an acquisition system” and will be interpreted as such.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 21 objected to because of the following informalities:  the comma after “comprising,“ in line 1 is unclear because a colon is expected to introduce a list.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While paragraphs [0043]-[0045] of the instant specification mention machine learning and how corresponding algorithms may be utilized, the instant specification “does not sufficiently describe how the function is performed or the result is achieved” (see MPEP § 2161.01(I)). For example, the instant specification must disclose “the necessary steps and/or flowcharts)” regarding the training of the machine learning algorithm.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  One of ordinary skill in the art would understand that in order to compare signals one must compare parameters of said signals. Thus, in Claim 1 the comparison of the Doppler ultrasound signals to the baseline signal data characteristically encompasses the comparison of parameters between said two signals.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. While Claim 1 is directed to a process and, thus, falls into one of the statutory categories, the claims recites the following abstract ideas: selecting a region-of-interest (ROI) in a subject that includes an anatomical region that includes connective tissue corresponding to the subject's airway, and comparing the Doppler ultrasound signals acquired from the connective tissue to baseline signal data, generating output that indicates a characteristic of airflow in the subject's airway. 
With regards to Claims 1, the cited limitation, under its broadest reasonable interpretation, covers performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids, see MPEP § 2106.04(a)(2)(III)( B). In particular, the act of comparing ultrasound signals to baseline signal data could be performed manually by visually inspecting and/or overlaying the corresponding waveforms to identify discrepancies; and the act of selecting an ROI can be performed  manually by merely positioning the ultrasound transducer adjacent to the anatomy of interest.
The  judicial exceptions are not integrated into a practical application as established in MPEP § 2106.04(d). While the cited functions are associated with a computer processor, it should be appreciated that generically recited computer elements, i.e. a computerized method, do not add a meaningful limitation to the abstract idea because they amount the use of a computer merely as a tool to perform an existing process as laid out in MPEP § 2106.05(f)(2). Furthermore, there is no indication that the ordered combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract ideas recited. With regards to Claim 1, the act of acquiring Doppler ultrasound signals and providing them to a computer system amounts to insignificant extra-solution data gathering (see MPEP § 2106.05(g)(3)); and the act of providing the output to a user amounts to data outputting (see MPEP § 2106.05(g)(3)).
In consideration of each of the relevant factors and the claim elements both individually and in combination, Claims 1-2 and 5-20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either:
 encompass abstract ideas consistent with those identified above, for example:
Claim 2 amounts to performance of the mind similar to Claim 1
Claim 3 amounts to performance of the mind similar to Claims 1 and 2; or
fail to add significantly more than the abstract idea, for example: 
Claims 5-6 merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g)(3));
Claims 9-11 encompass the presentation of printed materials to a user;
Claim 12 invokes the use of computers or other machinery merely as a tool to perform an existing process (see MPEP § 2106.05(f)(2)) and is presented at such a high level of generality that it amounts to a results-oriented solution that lacks detail as to how the computer performed the modifications in an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result (see MPEP § 2106.05(f)(1)); and
Claims 13-20 merely specifies the nature of the data which is exploited when executing the abstract ideas (see MPEP § 2106.05(g)(3));
It follows that the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more, and thus fails to meet the requirements of 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US PGPUB 20150209001; hereinafter "Wolf") in further view of Miller et al. (US PGPUB 20060081255; hereinafter "Miller").
With regards to Claim 1, Wolf discloses a computerized method for analyzing ultrasound signals (method 400 for automatic ultrasound imaging of a subject for determination of location of an obstruction that could contribute to obstructive sleep apnea (OSA); see Wolf ¶ [0072] & FIG. 4), the method comprising:
(a) selecting a region-of-interest in a subject that includes an anatomical region that includes connective tissue corresponding to the subject's airway (defining a region of interest (ROI) as s subset of pixels within the ultrasound image including, for example, back of the trachea, i.e. connective tissue; see Wolf ¶ [0071]);
(b) acquiring (a histogram of the ROI sub-image including the back of the air way, i.e. connective tissue; see Wolf steps 505/553 in FIGS. 5A-5B and ¶ [0088], [0098]); 
(c) comparing the Doppler ultrasound signals acquired from the connective tissue to baseline signal data, generating output that indicates a characteristic of airflow in the subject's airway (the histogram of step 505 is acquired during normal breathing; the histogram of step 553 is acquired during an OSA event, i.e. characteristic of airflow; see Wolf steps 505/553 in FIGS. 5A-5B and ¶ [0088], [0098]; statistics gleaned from the histograms of steps 505/553 are compared; see Wolf step 561 in FIG. 5B & ¶ [0102]); and 
(d) providing the output to a user (in step 415 the computer system 240 is operated to present one or more images that indicate a location of an obstruction in the subject; see Wolf ¶ [0079] & FIG. 4).
It appears that Wolf may be silent to acquiring Doppler ultrasound signals. However, Miller teaches of Doppler ultrasound imaging of the trachea (see Miller ¶ [0055]). Wolf and Miller are both considered to be analogous to the claimed invention because they are in the same field of ultrasonography of the trachea. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of Miller to provide Doppler imaging. Doing so would amount to simple substitution of one known element (ultrasongraphic imaging methods such as “A mode imaging, B mode imaging, C mode imaging, M mode imaging, Doppler or Duplex imaging, and/or Power Doppler imaging”; see Miller ¶ [0055]) for another to obtain predictable results (to obtain “Ultrasonic imaging of the larynx L, pharynx P, vocal folds VF, trachea T, and surrounding anatomy”; see Miller ¶ [0055]).

	With regards to Claim 2, modified Wolf teaches of wherein comparing the Doppler ultrasound signals (Doppler ultrasound imaging of the trachea; see Miller ¶ [0055]) to the baseline signal data comprises comparing a parameter of the Doppler ultrasound signals with a parameter of the baseline signal data (the histograms of steps 505/553 are generated based pixel intensity values, i.e. parameter of the ultrasound signals; see Wolf steps 505/553 in FIGS. 5A-5B and ¶ [0088], [0098]). 

With regards to Claim 3, modified Wolf teaches of wherein generating the output comprises identifying with the computer system when the parameter of the acquired Doppler ultrasound signals differs from the parameter of the baseline signal data by a selected threshold amount (threshold detection for accuracy assessment of detection; see Wolf ¶ [0108]).  

With regards to Claim 4, while modified Wolf teaches all of the limitation of intervening claim 2 as explained above, it appears that modified Wolf may be silent to wherein providing the output to the user comprises generating an alarm when the parameter of the acquired Doppler ultrasound signals is identified as differing from the parameter of the baseline signal data by the selected threshold amount. However, Wolf teaches of using an OSA sensing device 220 for detecting an OSA event (see Wolf steps 403-407 in FIG. 4) and then performing imaging to localize the OSA obstruction (see Wolf step 415 in FIG. 4) that generates an alarm when said sensors register a parameter (e.g. pulse oximetry or sound detection via microphone; see Wolf [0055]) that is below a threshold (see Wolf ¶ [0056] & [0078] for alarm threshold) that is associated with the detection of an OSA event. Furthermore, Wolf teaches that “[R]ather than have the ultrasound imaging device 210 and computing system 240 perform the computationally, algorithmically and power demanding task of constantly imaging the tissues and airways of the subject to determine the timing of an OSA event, the system determines the timing of an OSA event based on a separate apnea event sensing device 220” (see Wolf ¶ [0055]). In other words, Wolf teaches of using ultrasound imaging for OSA event timing as an alternative to the OSA sensing device 220. While Wolf teaches that using ultrasound imaging for OSA event timing is a “computationally, algorithmically and power demanding task,” Wolf does not explicitly teach away from using ultrasound imaging for OSA event detection. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf to incorporate the teachings of Wolf to provide an alarm when the parameter of the acquired Doppler ultrasound signals is identified as differing from the parameter of the baseline signal data by the selected threshold amount. Doing so would aid in amount to simple substitution of one known element for another to obtain predictable results, i.e. OSA event detection, and to reduce system complexity, e.g. eliminating the OSA sensing device 220.
	
With regards to Claim 5, modified Wolf teaches of wherein the parameter of the acquired Doppler ultrasound signals is an amplitude (histogram of intensities; see Wolf ¶ [0088] & [0098]) of the Doppler ultrasound signals (Doppler ultrasound imaging of the trachea; see Miller ¶ [0055]) at a particular respiratory phase (baseline images at step 503 are associated with a portion of the respiratory cycle, e.g. inhalation, exhalation, or a portion thereof; see Wolf ¶ [0087]) and the parameter of the baseline signal data is an amplitude of the baseline signal data at the particular respiratory phase (Wolf discloses “[O]bstructive events occur when tissue in the upper airway collapses during sleep. This occurs during the negative pressure environment of inspiration”; one of ordinary skill in the art would understand that the OSA event of method 550, i.e. detection of OSA event, would occur during the same respiratory cycle, i.e. inhalation; see Wolf ¶ [0004]).

With regards to Claim 6, modified Wolf teaches of wherein the parameter of the acquired Doppler ultrasound signals is a peak width of the Doppler ultrasound signals at a particular respiratory phase and the parameter of the baseline signal data is a peak width of the baseline signal data at the particular respiratory phase (the histogram threshold is compared to the number of pixels above/below the mean, i.e. the width of the histogram relative to the identified peak; see Wolf ¶ [0121]; it should appreciated that the above citation with respect to Claim 5 establishes that the particular respiratory phase is the inhalation phase during both normal breathing, i.e. baseline, and during OSA, i.e. non-baseline).

With regards to Claim 11, modified Wolf teaches of wherein generating the output comprises generating an output that quantifies the airflow in the subject's airway (under a broadest reasonable interpretation of quantifying airflow in a subject’s airway, the detection of an OSA event due an obstruction which “leads to essentially zero net flow”  amounts to a quantification of airflow; see Wolf ¶ [0047]).
  
With regards to Claim 12, modified Wolf teaches of wherein comparing the Doppler ultrasound signals to the baseline signal data comprises inputting the Doppler ultrasound signals to a machine learning algorithm that has been trained on the baseline signal data (similarities or differences of the different anatomical domains in the scan area to normal respiration are based on a trainable classifier; see Wolf ¶ [0095] ).

With regards to Claim 13, modified Wolf teaches of wherein the connective tissue comprises a cartilaginous tissue in the subject's airway (incident ultrasonic signals are directed into the ROI, e.g. vocal cords; see Miller ¶ [0028]; it should be appreciated that the vocal cords are characteristically cartilaginous).

With regards to Claim 14, modified Wolf teaches of wherein the connective tissue comprises a cricothyroid ligament (Wolf FIG. 6 clearly illustrates the ROI 630 that encompasses the mid-tracheal domain 652 which is illustrated as including the thyroid cartilage (i.e. Adam’s apple) which one of ordinary skill in the art would understand to include the cricothyroid ligament which is attached to said thyroid cartilage; see Wolf FIG. 6 & ¶ [0114]). 
 
With regards to Claim 15, modified Wolf teaches of wherein the Doppler ultrasound signals are acquired in a longitudinal plane relative to the connective tissue (transducers 310a/310b are configured to produce longitudinal and transverse waves, i.e. longitudinal plane; see Wolf ¶ [0061]).  

With regards to Claim 16, modified Wolf teaches wherein the Doppler ultrasound signals are acquired in a transverse plane relative to the connective tissue (transducers 310a/310b are configured to produce longitudinal and transverse waves, i.e. transverse plane; see Wolf ¶ [0061]). 
 
With regards to Claim 17, modified Wolf teaches of wherein the baseline signal data is baseline Doppler ultrasound signal data acquired from the subject before acquiring the Doppler ultrasound signals in step (a) (step 561 of Wolf FIG. 5B shows a comparison to normal breathing, i.e. baseline, thus, the normal statistic must be available prior to the comparison; see Wolf FIG. 5B & ¶ [0102]).

With regards to Claim 18, modified Wolf teaches wherein the Doppler ultrasound signals comprise Doppler spectra indicating velocity data associated with airflow in the subject's airway (under a broadest reasonable interpretation, as noted above, an obstruction is associated with zero net flow and, thus,  indicates a velocity of zero; see Wolf ¶ [0047]).

With regards to Claim 19, modified Wolf teaches wherein the Doppler ultrasound signals include power Doppler signals indicating amplitude data associated with airflow in the subject's airway (Miller teaches of acquiring Power Doppler imaging; see Miller ¶ [0055]).  

With regards to Claim 20, modified Wolf teaches of wherein the baseline signal data comprise normative data (in FIG. 5B of Wolf, the method teaches of acquiring normal breathing statistic, i.e. normative data).   

With regards to Claim 21, Wolf teaches of an airway monitor (system 200 is configured automatic ultrasound imaging of a subject for determination of location of an obstruction that could contribute to OSA; see Wolf ¶ [0048]) comprising, an ultrasound transducer (ultrasound transducer 620; see Wolf FIG. 6) adapted to receive Doppler ultrasound signals from a region- of-interest containing a cricothyroid ligament of a subject (Wolf FIG. 6 clearly illustrates the ROI 630 that encompasses the mid-tracheal domain 652 which is illustrated as including the thyroid cartilage (i.e. Adam’s apple) which one of ordinary skill in the art would understand to include the cricothyroid ligament which is attached to said thyroid cartilage; thus, the system 200 of Wolf is clearly capable of imaging the cricothyroid ligament; it should also be appreciated that the transducer 212 of system 200 is capable of 2D imaging by moving the array, i.e. the rotating transducer 620 of FIG. 2; see Wolf ¶ [0073] & FIG. 6); 
an acquisition system  in communication with the ultrasound transducer to receive (imaging device 210 or 620 includes transducer 212 or 622, respectively; see Wolf FIGS. 2 and 6), wherein the (as mentioned above, the ROI 630 encompasses the mid-tracheal domain 652 which one of ordinary skill in the art would understand to include the cricothyroid ligament; see Wolf FIG. 6 & ¶ [0114]); 
a processor (computer system 240 includes at least one processor illustrated in FIGS. 20-21; see Wolf ¶ [0060] & FIG. 2) in communication with the acquisition system (ultrasound imaging device 210, or 620, is illustrated as clearly in communication with computer system 240, especially processing system 242; see Wolf FIG. 2), wherein the processor receives the (the histogram of step 505 is acquired during normal breathing; the histogram of step 553 is acquired during an OSA event, i.e. characteristic of airflow; see Wolf steps 505/553 in FIGS. 5A-5B and ¶ [0088], [0098]; statistics gleaned from the histograms of steps 505/553 are compared; see Wolf step 561 in FIG. 5B & ¶ [0102]) the (as mentioned above, the ROI 630 encompasses the mid-tracheal domain 652 which one of ordinary skill in the art would understand to include the cricothyroid ligament; see Wolf FIG. 6 & ¶ [0114]) to baseline data to identify when a parameter of the (threshold detection for accuracy assessment of detection; see Wolf ¶ [0108]), 
While Wolf teaches of using an OSA sensing device 220 for detecting an OSA event (see Wolf steps 403-407 in FIG. 4) and generating an alarm when said sensors register a parameter (e.g. pulse oximetry or sound detection via microphone; see Wolf [0055]) that is below a threshold (see Wolf ¶ [0056] & [0078] for alarm threshold) that is associated with the detection of an OSA event, it appears that modified Wolf may be silent to wherein providing the output to the user comprises generating an alarm when the parameter of the acquired Doppler ultrasound signals is identified as differing from the parameter of the baseline signal data by the selected threshold amount. However, Wolf teaches of an alternative to the OSA sensing device 220 by using the “ultrasound imaging device 210 and computing system 240 [to] perform the computationally, algorithmically and power demanding task of constantly imaging the tissues and airways of the subject to determine the timing of an OSA event.” Wolf does teach that the using the ultrasound imaging device 210 and computing system 240 for OSA event detection is “computationally, algorithmically and power demanding,” but Wolf does not explicitly teach away from using the ultrasound imaging device 210 and computing system 240 for OSA event detection, i.e. not to do such an analysis. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolf to incorporate the teachings of Wolf to provide an alarm when the parameter of the acquired Doppler ultrasound signals is identified as differing from the parameter of the baseline signal data by the selected threshold amount. Doing so would aid in amount to simple substitution of one known element for another to obtain predictable results, i.e. OSA event detection, and to reduce system complexity, e.g. eliminating the OSA sensing device 220.
It appears that modified Wolf may be silent to acquiring Doppler ultrasound signals. However, Miller teaches of Doppler ultrasound imaging of the trachea (see Miller ¶ [0055]). Wolf and Miller are both considered to be analogous to the claimed invention because they are in the same field of ultrasonography of the trachea. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf to incorporate the teachings of Miller to provide Doppler imaging. Doing so would amount to simple substitution of one known element (ultrasongraphic imaging methods such as “A mode imaging, B mode imaging, C mode imaging, M mode imaging, Doppler or Duplex imaging, and/or Power Doppler imaging”; see Miller ¶ [0055]) for another to obtain predictable results (to obtain “Ultrasonic imaging of the larynx L, pharynx P, vocal folds VF, trachea T, and surrounding anatomy”; see Miller ¶ [0055]).

With regards to Claim 22, modified Wolf teaches of wherein the processor is programmed to compare the Doppler ultrasound signals to the baseline data in order to identify when at least one of an amplitude or a peak width (histogram pixel count, e.g. the peaks illustrated in Wolf FIGS. 12A-12B) of the Doppler ultrasound signals differs from at least one of an amplitude or peak width of the baseline signal data by a selected threshold amount (the histogram mean, i.e. threshold, is compared to the number of pixels above/below the mean, i.e. the width of the histogram relative to the identified peak between normal breathing, baseline, as illustrated in FIG 12A, and the signal of FIG. 12B for the purpose of classification; see Wolf ¶ [0121]).  

Claims 7-8 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Miller as applied to claims 1 and 21 above, respectively, and further in view of previously cited Halperin et al. (US PGPUB 20150164433; hereinafter "Halperin").

With regards to Claim 7, while modified Wolf teaches of all of the limitation of intervening Claim 4 as discussed above, it appears that modified Wolf may be silent to wherein the selected threshold is a percent decrease of the parameter relative to the parameter of the baseline signal data. However, Halperin teaches of predicting an onset of a clinical episode (see Halperin Abstract) such as sleep apnea event (see Halperin ¶ [0685]). In particular, Halperin teaches of wherein the selected threshold is a percent decrease of the parameter relative to the parameter of the baseline signal data (“Furthermore, an asthma attack is typically predicted before forced expiratory volume in one second (FEV 1) of the subject has declined 10% vs. baseline” (emphasis added). Further, Halperin states in [0706] that “over a period of time...the system establishes a reference baseline, e.g., the average respiration rate over that time period” and “once the baseline has been established, upon identifying a change...in a clinical parameter versus the baseline, the system alerts a clinician,” such as “upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added); it should be appreciated that the “change of 35%” teaches the percent decrease in a range of 20 to 40 percent since Halperin states the ‘change’ more broadly (i.e., encompassing either an increase or decrease), and ‘35%’ falling within the range set forth in the claim; see MPEP 2131.03 Anticipation of Ranges).
Modified Wolf and Halperin are both considered to be analogous to the claimed invention because they are in the same field of apnea event detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf to incorporate the teachings of Halperin to provide a selected threshold that is a percent decrease of the parameter relative to the parameter of the baseline signal data. Doing so would aid in accurately predicting each detected episode and incrementally adjust one or more of the thresholds, weights, or probability distributions (see Halperin ¶ [0652]-[0656]).
	
With regards to Claim 8, modified Wolf teaches of wherein the percent decrease is in a range of 20 percent to 40 percent (“upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added); it should be appreciated that the “change of 35%” teaches the percent decrease in a range of 20 to 40 percent since Halperin states the ‘change’ more broadly (i.e., encompassing either an increase or decrease), and ‘35%’ falling within the range set forth in the claim; see MPEP 2131.03 Anticipation of Ranges). 

With regards to Claim 23, while modified Wolf teaches of all of the limitation of intervening Claim 21 as discussed above, it appears that modified Wolf may be silent to wherein the selected threshold is a percent decrease of the parameter relative to the parameter of the baseline signal data. However, Halperin teaches of predicting an onset of a clinical episode (see Halperin Abstract) such as sleep apnea event (see Halperin ¶ [0685]). In particular, Halperin teaches of wherein the selected threshold is a percent decrease of the parameter relative to the parameter of the baseline signal data (“Furthermore, an asthma attack is typically predicted before forced expiratory volume in one second (FEV 1) of the subject has declined 10% vs. baseline” (emphasis added). Further, Halperin states in [0706] that “over a period of time...the system establishes a reference baseline, e.g., the average respiration rate over that time period” and “once the baseline has been established, upon identifying a change...in a clinical parameter versus the baseline, the system alerts a clinician,” such as “upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added); it should be appreciated that the “change of 35%” teaches the percent decrease in a range of 20 to 40 percent since Halperin states the ‘change’ more broadly (i.e., encompassing either an increase or decrease), and ‘35%’ falling within the range set forth in the claim; see MPEP 2131.03 Anticipation of Ranges).  
Modified Wolf and Halperin are both considered to be analogous to the claimed invention because they are in the same field of apnea event detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf to incorporate the teachings of Halperin to provide a selected threshold that is a percent decrease of the parameter relative to the parameter of the baseline signal data. Doing so would aid in accurately predicting each detected episode and incrementally adjust one or more of the thresholds, weights, or probability distributions (see Halperin ¶ [0652]-[0656]).

With regards to Claim 24, modified Wolf teaches of wherein the percent decrease is in a range of 20 percent to 40 percent (“upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added); it should be appreciated that the “change of 35%” teaches the percent decrease in a range of 20 to 40 percent since Halperin states the ‘change’ more broadly (i.e., encompassing either an increase or decrease), and ‘35%’ falling within the range set forth in the claim; see MPEP 2131.03 Anticipation of Ranges).   

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Miller as applied to claim 2 above, and further in view of Colbaugh et al. (US PGPUB 20130289401 as cited in the IDS of 19 May, 2022; hereinafter "Colbaugh") .

With regards to Claim 9, while modified Wolf teaches of all of the limitations of intervening claim 2 as discussed above and further teaches of wherein generating the output comprises generating an output that characterizes the airflow in the subject's airway as described with relation to Claim 1, it appears that modified Wolf may be silent to wherein generating the output comprises generating an output that characterizes the airflow in the subject's airway as one of turbulent or laminar. However, Colbaugh teaches of an ultrasonic transducer probe 110 for the detection of OSA based on “ultrasonic velocity measurements in order to detect the characteristic modulation of the airway (e.g., 30-40 Hz or some other frequency range or ranges) associated with OSA” of genioglossus (GG) muscle activation (see Colbaugh ¶ [0074]-[0075]). In particular, Colbaugh teaches of generating an output that characterizes the airflow in the subject's airway as one of turbulent or laminar (detecting characteristic modulation of GG muscle tremors in the 30-40Hz. range to detect breathing sounds associated with turbulent breathing; see Colbaugh ¶ [0080] & [0082]).
Modified Wolf and Colbaugh are both considered to be analogous to the claimed invention because they are in the same field of apnea event detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf to incorporate the teachings of Colbaugh to provide a turbulent airflow detection. Doing so would aid in OSA diagnosis in awake patients (see Colbaugh ¶ [0013]).

With regards to Claim 10, while modified Wolf teaches of all of the limitations of intervening claim 2 as discussed above and further teaches of wherein generating the output comprises generating an output that characterizes the airflow in the subject's airway as described with relation to Claim 1, it appears that modified Wolf may be silent to wherein generating the output comprises generating an output that quantifies a degree of turbulence of the airflow in the subject's airway.  However, Colbaugh teaches of generating an output that quantifies a degree of turbulence of the airflow in the subject's airway (ultrasonic sensing module; see Colbaugh Claim 8; for measuring a parameter indicative of OSA; see Colbaugh Claim 1 from which Claim 8 depends; and outputting a visual indication of the parameters; see Colbaugh ¶ [0064]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wolf to incorporate the teachings of Colbaugh to quantify turbulent airflow detection. Doing so would aid in OSA diagnosis in awake patients (see Colbaugh ¶ [0013]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.J./

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793